DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5 in the reply filed on July 30, 2020, is acknowledged.  The traversal is on the ground(s) that “claims 6 to 16 of Group II have unity under 37 CFR 1.475(a) with elected Group I, since the Group II claims all recite a photosensitive resin composition that includes the special technical features of Group I, i.e. the polyamide-imide resin. It is further submitted that Groups III and IV also include these same special technical features, since the claims of these groups include a cured film of the photosensitive resin composition that includes the special technical features of Group I, i.e. the polyamide-imide resin” .  This is not found persuasive because Claim 6-7 of Group II recite a photosensitive composition and not a polyamide structure, and the photosensitive composition includes in its composition a photosensitizer and an .
The requirement is still deemed proper and is therefore made FINAL.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the 
Claims 1,3, 5, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, of U.S. Patent No. 10,197,915 (hereinafter referred to as Masuda). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1, of U.S. Patent No. 10,197,915 (Masuda), and in light of the specification, teaches the same claimed polyamide structure, imide structure and imide precursor structure, and the claimed diamine residue .
Response to Arguments
Applicant’s arguments, see Amendment and Remark, filed December 28, 2020, with respect to the rejection(s) of claim(s)1-2, 5 under 35 U.S.C. 102(a)(1) and the rejection of claims 3-4, under 35 U.S.C. 103, have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over pending claims 1, 3, 5.  See paragraph no. 4, above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        March 22, 2021.